McCarthy, J.
The questions of fact were properly submitted to the jury and the charge of the trial justice on the law was clear and if anything more favorable to the defendant. There is no such rule requiring the trial justice to> charge every request asked for by counsel on a given subject of the law. The court is- bound only to charge such proposi*446tions as are applicable to the facts in the case before it, and,, therefore, has a right to refuse to charge a correct proposition. ■Of .law when it has no bearing on the case.
We d,o not. find any substantial error, and the judgment must be affirmed, with costs. .•
Fitzsimóns, J., concurs. ■ •
. Judgment affirmed, with costs.